June 4, 2013 Attn: Larry Spirgel, Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE:Time Warner Inc. File Number: 001-15062 Form 10-K: For the Fiscal Year Ended December 31, 2012 Filed February 22, 2013 Dear Mr. Spirgel: Time Warner Inc. (the “Company”) acknowledges receipt of the Securities and Exchange Commission Staff’s (the “Staff”) comments given by letter (the “Comment Letter”) dated May 23, 2013, regarding the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The Comment Letter requires that the Company either respond to the comments in the Comment Letter within 10 business days or inform the Staff when the Company will provide a response. This correspondence is to confirm a verbal request for a two business day extension that was granted by Kenya Wright Gumbs of the Staff in a phone conversation on June 3, 2013. The Company will formally respond to the Staff on or before June 11, 2013. The Company greatly appreciates the Staff’s accommodation in this matter. Please contact either of the undersigned if you have any questions or comments regarding this request. Sincerely, /s/ Pascal Desroches /s/ Doug Horne Pascal Desroches Doug Horne Senior Vice President and Controller Senior Vice President and Deputy Controller Time Warner Inc. Time Warner Inc. (212) 484-6680 (212) 484-6685
